Citation Nr: 1043386	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 1965, 
during the Vietnam Era.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision issued in February 
2008, in which the RO granted service connection for bilateral 
hearing loss, assigning a noncompensable rating effective May 31, 
2007.

In August 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge; a copy of the transcript is 
associated with the record.  


FINDINGS OF FACT

1.  A January 2008 VA examination revealed an average pure tone 
threshold of 55 dB and a speech recognition score of 92 in the 
right ear and an average pure tone threshold of 55 dB and a 
speech recognition score of 96 in the left ear.

2.  A March 2010 private examination revealed an average pure 
tone threshold of 30 dB and a speech recognition score of 96 in 
the right ear and an average pure tone threshold of 34 dB and a 
speech recognition score of 94 in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86; Diagnostic 
Code 6100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in June 2007 prior to 
the initial adjudication of his claim for bilateral hearing loss 
in a June 2008 rating decision.  The VCAA letter indicated the 
types of evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  
Thereafter, the Veteran also received additional notice 
pertaining to the downstream disability rating and effective date 
elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for 
bilateral hearing loss has been established and an initial rating 
for the condition has been assigned.  Thus, the Veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-
491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the Veteran service 
connection for hearing loss and assigning an initial disability 
rating, he filed a notice of disagreement contesting the initial 
rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 
2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), 
which provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial rating 
assigned for his hearing loss, included notice of the criteria 
for a higher rating, and provided the Veteran with further 
opportunity to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his appeal.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  Under these 
circumstances, VA fulfilled its obligation to advise and assist 
the Veteran throughout the remainder of the administrative 
appeals process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

The Veteran was afforded a VA examination in January 2008.  
Moreover, the March 2010 private audiological examination may be 
accepted as an adequate report of examination of the Veteran, 
without further VA examination, because it provides evidentiary 
information that speaks directly to the Veteran's subjective 
complaints, the objective findings found on evaluation, 
diagnostic assessments, and a medical opinion.  38 C.F.R. §3.326 
(2010).  These examinations have all the adequate information 
needed to apply to the diagnostic criteria and are Maryland CNC 
compliant.

Further, the Veteran testified at a Board hearing that focused on 
the elements necessary to substantiate his higher initial rating 
claim and the Veteran, through his testimony and his 
representative's statements, demonstrated that he had actual 
knowledge of the elements necessary to substantiate the claim for 
benefits.  As such, the Board finds that, consistent with Bryant 
v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) (2010) and that the 
Board can adjudicate the claim based on the current record.  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal have 
been identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA medical 
records, VA examination reports, a private examination, lay 
statement from a student, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

II.  Bilateral Hearing Loss

The Veteran asserts that he is entitled to a compensable rating 
for his bilateral hearing loss under the criteria of 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6100.  Specifically, he testified 
that he has difficulty hearing his students when he teaches a 
class.  His wife also has to repeat dialog for him occasionally.  
(See hearing transcript p. 4).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.  In addition, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the Veteran's favor.  
38 C.F.R. 
§ 4.3.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  The numerical designation of 
impaired efficiency (I through XI) will be determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column appropriate 
to pure tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 64, 
the numeric designation level is "V" for one ear.  The same 
procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  For example, if the 
better ear has a numeric designation level of "V," and the 
poorer ear has a numeric designation level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used 
for "unusual patterns of hearing impairment," including cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or 
more, or where the pure tone thresholds are 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  

The January 2008 VA audiological examination revealed the 
following:




HERTZ



1000
2000
3000
4000
RIGHT
15
25
30
45
LEFT
5
20
25
40

The average pure tone threshold was 55 in the right ear and 55 in 
the left ear.  The speech recognition score was 92 in the right 
ear and 96 in the left.  

For the right ear, application of an average pure tone threshold 
of 55 dB and a speech recognition score of 92 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.

For the left ear, application of an average pure tone threshold 
of 55 dB and of the speech recognition score of 96 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.

As applied under Table VII, the right ear numerical designation 
of I and the left ear numerical designation of I results in a 0 
percent evaluation.

The March 2010 private audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
35
45
LEFT
15
25
40
55

The average pure tone threshold was 30 in the right ear and 34 in 
the left ear.  The speech recognition score was 96 in the right 
ear and 94 in the left.  

For the right ear, application of an average pure tone threshold 
of 30 dB and a speech recognition score of 96 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.

For the left ear, application of an average pure tone threshold 
of 34 dB and of the speech recognition score of 94 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.

As applied under Table VII, the right ear numerical designation 
of I and the left ear numerical designation of I results in a 0 
percent evaluation. 

In reaching this result, the Board acknowledges the Veteran's lay 
contentions and his testimony as to how the hearing loss 
disability affected his activities of daily living.  The Board 
also acknowledges the lay statement from his student attesting to 
the Veteran's hearing impairment.  Their assertions of 
substantially decreased hearing, however, are insufficient to 
establish entitlement to a higher evaluation for bilateral 
hearing loss because "disability ratings for hearing impairment 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that the Veteran is free to submit evidence at a 
future date in furtherance of the assignment of a higher 
evaluation should his hearing worsen.

Nevertheless, in the present case, the application of the 
applicable diagnostic criteria to the evidence at hand clearly 
establishes that a compensable evaluation for bilateral hearing 
loss is not warranted.  As such, the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
higher evaluation for bilateral hearing loss, and the claim is 
denied.  In reaching this determination, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

The Board finds that the Veteran's disability has been no more 
than 0 percent disabling since the date his claim was filed, so 
his rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition since that date.  Fenderson, supra.

Since the record does not establish that the rating criteria are 
inadequate to rate the manifestations of the bilateral hearing 
loss in this case, extraschedular consideration is not warranted.  
Although the Veteran stated, in part, that his ability to work is 
impaired to the extent that he has difficulty hearing his 
students, the disability picture as demonstrated is addressed by 
the established rating standard.  In this regard, the disability 
picture is not shown to be unusual or exceptional.  Thun v Peake, 
22 Vet. App. 111, 115-116 (2008).

The Board notes that neither the Veteran's contentions nor the 
medical evidence suggest a request for a total disability rating 
due to individual unemployability resulting from service-
connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when entitlement to TDIU is raised during the appeal 
of a rating for a disability, it is part of the claim for 
benefits for the underlying disability).




ORDER


An initial compensable rating for service-connected bilateral 
hearing loss is denied.



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


